Citation Nr: 1438678	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-29 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bone cancer, to include as secondary to service-connected left knee and left ankle disabilities.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected left knee and left ankle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for service connection for bone cancer and a heart disorder.  

In December 2009, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In October 2011, the Board remanded the claims for additional development.  

The Veteran originally also appealed the issues of entitlement to service connection for a right knee disability and a right ankle disability.  An October 2012 rating decision granted service connection for right knee subluxation, right knee limitation of extension, and right ankle sprain, all effective March 13, 2007.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for a right knee disability and a right ankle disability, and therefore, those issues are no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2009 to December 2013, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the Veteran's claims.  

The Veteran contends that his bone cancer and heart disorder are due to his period of service.  Alternatively, he contends that his bone cancer and heart disorder are secondary to the resulting infection from his service-connected left knee and left ankle injuries.    

The Veteran underwent a VA examination in December 2011 to determine whether his bone cancer and heart disorder were related to his period of service or due to or aggravated by his service-connected left knee disability or left ankle disability.  After review of the Veteran's claims file and examination of the Veteran, the examiner diagnosed the Veteran with amyloidosis and multiple myeloma.  The examiner noted that the Veteran developed myeloma and amyloid heart disease well after he was discharged from active service in May 1983.  He opined that the Veteran's myeloma, currently in remission, was unrelated to his period of service from an etiologic point of view.  He also opined that the amyloidosis was less than 50 percent related to any illness or event that transpired in service, explaining that the amyloidosis had been diagnosed well after service and that the amyloid heart disease was secondary to the amyloidosis.  Regarding whether the Veteran's bone cancer and heart disorder were secondary to his service-connected left knee disability or left ankle disability, the examiner opined that it was most unlikely that the Veteran's myeloma and amyloid heart disease were related to his left ankle injuries.  He explained that to the very best of his knowledge, infection had never been reported as etiologic of either myeloma or for amyloid disease of any organ, including the heart.  He stated that the ankle and knee disorders were traumatically related and were not related to either the myeloma or amyloidosis.  He indicated that pathologic fractures might indeed be related to myeloma, but the ankle and knee fractures had not been so-called pathologic fractures.  Instead, they had been traumatic fractures that had been sustained in a Jeep accident.  Although the December 2011 examiner provided a thorough and well-supported opinion regarding whether the Veteran's bone cancer and heart disorder were due to his period of service or service-connected left knee disability or left ankle disability, he provided no opinion regarding whether the Veteran's bone cancer and heart disorder were aggravated by his service-connected left knee disability or left ankle disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Given the above, the claims file should be returned to the December 2011 examiner, if available, in order to obtain an opinion regarding whether the Veteran's bone cancer and heart disorder have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left knee disability or left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The Board also notes that after the most recent supplemental statement of the case in September 2012, new evidence was received in March 2014 pertaining to the claims for service connection.  No waiver of RO consideration was submitted for the VA medical records dated from September 2012 to March 2014, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will also remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2011 VA examination, if available.  While the examiner found that the Veteran's multiple myeloma and heart disorder were not CAUSED by the Veteran's service connected left knee disability or left ankle disability, the Board needs the examiner to also address  AGGRAVATION.  Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current multiple myeloma and heart disorder were AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected left knee disability or left ankle disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the VA medical records dated from September 2012 to March 2014, in the Veteran's VBMS file.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



